DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to claims 1-20 filed on 12/04/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

2.	Claims 8 and 18 recite the limitation "the microserver" in the second portion of the claims.  There is improper antecedent basis for this limitation in the claims and it is therefore unclear which of the plurality of microservers “the microserver” is intended to refer to. 
For purposes of examination “the microserver” in claims 8 and 18 are interpreted as referring to “a microserver of the two or more microservers”, previously disclosed in the same claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 9,874,924) in view of Naouri (US 2015/0319231).

Regarding claim 1, Li teaches a server rack system comprising: 
a plurality of server racks (A service provider network may include numerous (e.g., tens of thousands) of server computers on which virtual machine instances can be hosted, column 2 lines 32-34), wherein each server rack of the plurality of server racks is configured to execute one or more applications (Each virtual machine instance may have one or more application such as applications 109a-1 running on the virtual machine instance, column 6 lines 33-35); and 
a controller coupled to the plurality of server racks (Power Manager 110 of FIG. 1), the controller being configured to: 
determine, based on application-load data associated with the one or more applications (The power manager may retrieve the utilization densities from the placement service and use that data to determine which racks should be emptied of its virtual machines, column 3 lines 49-53; the power manager 110 requesting or otherwise receiving utilization density values for each of the racks from the placement service 130, column 7 lines 20-25), a first application load of a first set of one or more applications executed by a first server rack of the plurality of server racks (102d at 2%, column 8 lines 1-8; racks 102d and 102e are tied for the racks having the lowest current utilization densities at 2% each, column 8 lines 10-11) and a second application load of a second set of one or more applications executed by a second server rack of the plurality of server racks (102c at 76%, column 8 lines 1-8; rack 102c currently has the highest utilization density at 76%, column 8 lines 9-10); 
determine that a combination of the first application load and the second application load is below a maximum-application-load threshold of the second server rack (the rack may not be permitted to be populated with virtual machine instances during the migration process that would result in more than 22 active virtual machine instances in the rack (i.e., the rack can have a maximum of only 22 virtual machine instances). This means that head rack 102c, which currently has 19 virtual machine instances, can receive an additional 3 virtual machine instances through the migration process, column 8 lines 39-48); and 
migrate the first set of one or more applications from the first server rack to the second server rack (the power manager 110 has requested that the migration server 120 migrate the two virtual machine instances from tail rack 102d to two empty slots in head rack 102c, column 8 lines 49-52; As shown in the calculation between racks 102c and 102d, with two extra virtual machine instances, the utilization density of rack 102c becomes 21/25, or 84%, while rack 102d is now completely devoid any active virtual machine instances, column 8 lines 55-58).  
	However, Li does not explicitly disclose a plurality of microservers or a common hardware bus interconnecting the plurality of microservers.
	Naouri teaches a plurality of microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]); and
	a common hardware bus interconnecting the plurality of microservers (Microserver chassis 904 includes three microserver trays 1100, each including a plurality of microserver boards 1102 coupled to connectors in a backplane 1104, [0105]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the migration system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing energy and power costs. One would be motivated to combine these teachings and recognize a backplane bus for connecting the microservers in order to enable efficient and reliable communication among the components of the system.
	
Regarding claim 2, Li teaches the server rack system of claim 1, wherein migrating the first set of one or more applications from the first server rack to the second server rack includes: 
instantiating the first set of one or more applications on the second server rack (creating a new virtual machine instance on a destination host server computer. The new virtual machine instance may be the same type and size as the instance to be migrated, column 6 lines 5-13); and 
deactivating the first set of one or more applications on the first server rack (Once the virtual machine instances 108a-1 and 108a-n are migrated from rack 102a to rack 102b, the power manager 110 causes rack 102a to transition to a lower power mode, column 7 lines 7-12).  
However, Li does not explicitly disclose microservers.
	Naouri teaches a microserver system (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 3, Li teaches the server rack system of claim 1, wherein the controller is further configured to control the first server rack to enter a low-power mode subsequent to migrating the first set of one or more applications from the first server rack to the second server rack (Once all of the former rack’s virtual machines have been successfully migrated away into another rack, the former rack is transitioned to a lower power mode, column 3 lines 56-58; As a result of emptying rack 102d of all its virtual machine instances, the power manager 110 causes rack 102d to be transitioned to a lower power mode as indicated by the “X” drawn through the rack 102d, column 8 lines 58-62)  
However, Li does not explicitly disclose microservers.
	Naouri teaches a microserver system (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 4, Li teaches the server rack system of claim 1, wherein the first application load is a smallest application load of the plurality of server racks (the tail is either of racks 102d or 102e, column 8 lines 30-31), and wherein the controller is further configured to: -22-Attorney Docket No. A2000-767019 (2017P00045 US) 
identify a third application load of a third set of one or more applications executed by a third server rack of the plurality of server racks, the third application load being a next-smallest application load after the first application load (the power manager 110 selects a new tail rack which is the rack with the next lowest utilization density, column 8 lines 64-66); and 
identify a fourth application load of a fourth set of one or more applications executed by a fourth server rack of the plurality of server racks, the fourth application load being a largest application load of the plurality of server racks (Head rack 102c currently has 21 active virtual machine instances, column 9 lines 10-11; Head rack 102b currently has 18 active virtual machine instances, column 9 lines 56-57).  
However, Li does not explicitly disclose servers.
	Naouri teaches a microserver system (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 5, Li teaches the server rack system of claim 4, wherein the controller is further configured to: 
determine that a combination of the third application load and the fourth application load is above a maximum-application-load threshold of the fourth server rack (Head rack 102c currently has 21 active virtual machine instances and thus can accept only one more virtual machine instance without exceeding the 88% (i.e., 22 virtual machine instance) HWM utilization density threshold, column 9 lines 10-14; The other virtual machine instance from tail rack 102e cannot be migrated into head rack 102c because doing so would cause the utilization density of head rack 102c to exceed the 88% HWM utilization density threshold, column 9 lines 19-23); 
identify a fifth application load of a fifth set of one or more applications executed by a fifth server rack of the plurality of server racks, the fifth application load being a next-largest application load of the plurality of server racks after the fourth application load (a new head rack is selected by the power manager 110. The new head rack is selected to be the rack with the next highest utilization density. In this example, the new head rack is rack 102b with a utilization density of 68%, column 9 lines 26-30); 
determine that a combination of the third application load and the fifth application load is below a maximum-application-load threshold of the fifth server rack (The addition of the virtual machine instance from tail rack 102e to head rack 102b results in the utilization density of head rack 102b increasing from 68% to 72% as shown. The new utilization density of 72% for head rack 102b does not exceed the HWM utilization density threshold of 88%, column 9 lines 39-46); and 
migrate the third set of one or more applications from the third server rack to the fifth server rack (the one remaining virtual machine instance in tail rack 102e is caused by the power manager 110 to be migrated into the new head rack 102b, column 9 lines 31-33).  
However, Li does not explicitly disclose microservers.
	Naouri teaches a microserver system (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 6, Li teaches the server rack system of claim 4, wherein the controller is further configured to: 
determine that a combination of the third application load (rack 102a with a utilization density of 12%, column 9 lines 54-55) and the fourth application load is below a maximum-application-load threshold of the fourth server rack (Head rack 102b currently has 18 active virtual machine instances and thus can accept up to 4 more virtual machine instance without exceeding the 88% HWM utilization density threshold, column 9 lines 56-60); and 
migrate the third set of one or more applications from the third server rack to the fourth server rack (Tail rack 102a has 3 active virtual machine instances and thus all 3 are caused to be migrated by the power manager 110 from tail rack 102a to head rack 102b, column 9 lines 60-63).  
However, Li does not explicitly disclose microservers.
	Naouri teaches a microserver system (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 7, Li teaches the server rack system of claim 6, wherein the fourth server rack is the second server rack (the new head rack is rack 102 with a utilization density of 68%, column 9 lines 28-30) and wherein the fourth set of one or more applications includes the first set of one or more applications (the one remaining virtual machine instance in tail rack 102e is caused by the power manager 110 to be migrated into the new head rack 102b, column 9 lines 31-33) and the second set of one or more applications (The addition of the virtual machine instance from tail rack 102e to head rack 102b results in the utilization density of head rack 102b increasing from 68% to 72%, column 9 lines 39-42).  
However, Li does not explicitly disclose microservers.
	Naouri teaches a microserver system (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 8, Li teaches the server rack system of claim 1, wherein the controller is further configured to repeatedly determine whether any combination of application loads from two or more server racks of the plurality of server racks is below a maximum-application-load threshold of -23-Attorney Docket No. A2000-767019 (2017P00045 US)any of the two or more server racks (the power manager 110 may be scheduled to execute at 8 PM each night Money through Friday, column 5 lines 16-22), and to migrate applications to the server rack for which the combination of application loads is below the maximum-application-load threshold of the server rack (cause virtual machine instances to be moved from certain equipment racks 102 to certain other equipment racks to thereby permit the racks from which the virtual machine instances are being moved to be transitioned to a low power mode, column 5 lines 22-26; The power manager 110 causes virtual machine instances to be migrated from the tail rack to the head rack without causes the head rack to exceed the HWM utilization density threshold, column 8 lines 33-37).  
However, Li does not explicitly disclose microservers.
	Naouri teaches a microserver system (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 9, Li does not explicitly disclose the microserver system of claim 1, wherein a common hardware bus is a backplane.
	Naouri teaches wherein the common hardware bus is a backplane (Microserver chassis 904 includes three microserver trays 1100, each including a plurality of microserver boards 1102 coupled to connectors in a backplane 1104, [0105]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a backplane as a computer bus in system/method of Li as suggested by Naouri in order to enable efficient and reliable communication among components of a data center system. One would be motivated to combine these teachings because of the reliability and durability of backplanes.

Regarding claim 10, Li teaches the server rack system of claim 1, wherein determining the first application load of the first server rack is based on at least one of historical application-load data for the first set of one or more applications stored by the controller (Many large networks of compute resources have a somewhat predicable usage pattern, column 3 lines 12-23; prior monitoring of the provider network may reflect that between the hours of 8pm and 6am Monday through Friday and all day Saturday and Sunday, the average utilization density of the equipment racks typically drops between a particular value (e.g., 50%). As a result, the power manager 110 may be scheduled to execute at 8 PM each night Money through Friday, column 5 lines 16-26) or current application-load data determined by the controller for the first set of one or more applications (racks having the lowest current utilization densities at 2% each, column 8 lines 10-11).  
However, Li does not explicitly disclose microservers.
	Naouri teaches a microserver system (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 11, Li teaches a non-transitory computer-readable medium storing thereon sequences of computer- executable instructions for managing a plurality of server racks, the sequences of computer-executable instructions including instructions that instruct at least one processor to: 
determine, based on application-load data associated with one or more applications executed by the plurality of server racks (The power manager may retrieve the utilization densities from the placement service and use that data to determine which racks should be emptied of its virtual machines, column 3 lines 49-53; the power manager 110 requesting or otherwise receiving utilization density values for each of the racks from the placement service 130, column 7 lines 20-25), a first application load of a first set of one or more applications executed by a first server rack of the plurality of server racks (102d at 2%, column 8 lines 1-8; racks 102d and 102e are tied for the racks having the lowest current utilization densities at 2% each, column 8 lines 10-11) and a second application load of a second set of one or more applications executed by a second server rack of the plurality of server racks (102c at 76%, column 8 lines 1-8; rack 102c currently has the highest utilization density at 76%, column 8 lines 9-10); 
determine that a combination of the first application load and the second application load is below a maximum-application-load threshold of the second server rack (the rack may not be permitted to be populated with virtual machine instances during the migration process that would result in more than 22 active virtual machine instances in the rack (i.e., the rack can have a maximum of only 22 virtual machine instances). This means that head rack 102c, which currently has 19 virtual machine instances, can receive an additional 3 virtual machine instances through the migration process, column 8 lines 39-48); and 
migrate the first set of one or more applications from the first server rack to the second server rack (the power manager 110 has requested that the migration server 120 migrate the two virtual machine instances from tail rack 102d to two empty slots in head rack 102c, column 8 lines 49-52; As shown in the calculation between racks 102c and 102d, with two extra virtual machine instances, the utilization density of rack 102c becomes 21/25, or 84%, while rack 102d is now completely devoid any active virtual machine instances, column 8 lines 55-58).  
However, Li does not explicitly disclose microservers.
	Naouri teaches a plurality of microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 12, Li teaches the non-transitory computer-readable medium of claim 11, wherein migrating the first set of one or more applications from the first server rack to the second server rack includes: 
instantiating the first set of one or more applications on the second server rack (creating a new virtual machine instance on a destination host server computer. The new virtual machine instance may be the same type and size as the instance to be migrated, column 6 lines 5-13); and 
deactivating the first set of one or more applications on the first server rack (Once the virtual machine instances 108a-1 and 108a-n are migrated from rack 102a to rack 102b, the power manager 110 causes rack 102a to transition to a lower power mode, column 7 lines 7-12).  
However, Li does not explicitly disclose microservers.
	Naouri teaches microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 13, Li teaches the non-transitory computer-readable medium of claim 11, wherein the instructions further instruct the at least one processor to control the first server rack to enter a low-power -24-Attorney Docket No. A2000-767019 (2017P00045 US)mode subsequent to migrating the first set of one or more applications from the first server rack to the second server rack (Once all of the former rack’s virtual machines have been successfully migrated away into another rack, the former rack is transitioned to a lower power mode, column 3 lines 56-58; As a result of emptying rack 102d of all its virtual machine instances, the power manager 110 causes rack 102d to be transitioned to a lower power mode as indicated by the “X” drawn through the rack 102d, column 8 lines 58-62).  
However, Li does not explicitly disclose microservers.
	Naouri teaches microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 14, Li teaches the non-transitory computer-readable medium of claim 11, wherein the first application load is a smallest application load of the plurality of server racks (the tail is either of racks 102d or 102e, column 8 lines 30-31), and wherein the instructions further instruct the at least one processor to: 
identify a third application load of a third set of one or more applications executed by a third server rack of the plurality of server racks, the third application load being a next-smallest application load after the first application load (the power manager 110 selects a new tail rack which is the rack with the next lowest utilization density, column 8 lines 64-66); and 
identify a fourth application load of a fourth set of one or more applications executed by a fourth server rack of the plurality of server racks, the fourth application load being a largest application load of the plurality of server racks (Head rack 102c currently has 21 active virtual machine instances, column 9 lines 10-11; Head rack 102b currently has 18 active virtual machine instances, column 9 lines 56-57).  
However, Li does not explicitly disclose microservers.
	Naouri teaches microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 15, Li teaches the non-transitory computer-readable medium of claim 14, wherein the instructions further instruct the at least one processor to: 
determine that a combination of the third application load and the fourth application load is above a maximum-application-load threshold of the fourth server rack (Head rack 102c currently has 21 active virtual machine instances and thus can accept only one more virtual machine instance without exceeding the 88% (i.e., 22 virtual machine instance) HWM utilization density threshold, column 9 lines 10-14; The other virtual machine instance from tail rack 102e cannot be migrated into head rack 102c because doing so would cause the utilization density of head rack 102c to exceed the 88% HWM utilization density threshold, column 9 lines 19-23); 
identify a fifth application load of a fifth set of one or more applications executed by a fifth server rack of the plurality of server racks, the fifth application load being a next-largest application load of the plurality of server racks after the fourth application load (a new head rack is selected by the power manager 110. The new head rack is selected to be the rack with the next highest utilization density. In this example, the new head rack is rack 102b with a utilization density of 68%, column 9 lines 26-30); 
determine that a combination of the third application load and the fifth application load is below a maximum-application-load threshold of the fifth server rack (The addition of the virtual machine instance from tail rack 102e to head rack 102b results in the utilization density of head rack 102b increasing from 68% to 72% as shown. The new utilization density of 72% for head rack 102b does not exceed the HWM utilization density threshold of 88%, column 9 lines 39-46); and 
migrate the third set of one or more applications from the third server rack to the fifth server rack (the one remaining virtual machine instance in tail rack 102e is caused by the power manager 110 to be migrated into the new head rack 102b, column 9 lines 31-33).  
However, Li does not explicitly disclose microservers.
	Naouri teaches microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 16, Li teaches the non-transitory computer-readable medium of claim 14, wherein the instructions further instruct the at least one processor to: 
determine that a combination of the third application load (rack 102a with a utilization density of 12%, column 9 lines 54-55) and the fourth application load is below a maximum-application-load threshold of the fourth server rack (Head rack 102b currently has 18 active virtual machine instances and thus can accept up to 4 more virtual machine instance without exceeding the 88% HWM utilization density threshold, column 9 lines 56-60); and 
migrate the third set of one or more applications from the third server rack to the fourth server rack (Tail rack 102a has 3 active virtual machine instances and thus all 3 are caused to be migrated by the power manager 110 from tail rack 102a to head rack 102b, column 9 lines 60-63). 
However, Li does not explicitly disclose microservers.
	Naouri teaches microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 17, Li teaches the non-transitory computer-readable medium of claim 16, wherein the fourth server rack is the second server rack (the new head rack is rack 102 with a utilization density of 68%, column 9 lines 28-30) and wherein the fourth set of one or more applications includes the first set of one or more applications (the one remaining virtual machine instance in tail rack 102e is caused by the power manager 110 to be migrated into the new head rack 102b, column 9 lines 31-33) and the second set of one or more applications (The addition of the virtual machine instance from tail rack 102e to head rack 102b results in the utilization density of head rack 102b increasing from 68% to 72%, column 9 lines 39-42).  
However, Li does not explicitly disclose microservers.
	Naouri teaches microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 18, Li teaches the non-transitory computer-readable medium of claim 11, wherein the instructions further instruct the at least one processor to repeatedly determine whether any combination of application loads from two or more server racks of the plurality of server racks is below a maximum-application-load threshold of any of the two or more server racks (the power manager 110 may be scheduled to execute at 8 PM each night Money through Friday, column 5 lines 16-22), and to migrate applications to the server racks for which the combination of application loads is below the maximum-application-load threshold of the server rack (cause virtual machine instances to be moved from certain equipment racks 102 to certain other equipment racks to thereby permit the racks from which the virtual machine instances are being moved to be transitioned to a low power mode, column 5 lines 22-26; The power manager 110 causes virtual machine instances to be migrated from the tail rack to the head rack without causes the head rack to exceed the HWM utilization density threshold, column 8 lines 33-37).  
However, Li does not explicitly disclose microservers.
	Naouri teaches microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.

Regarding claim 19, Li teaches the non-transitory computer-readable medium of claim 11, wherein determining the first application load includes at least one of accessing historical application-load data for the first set of one or more applications (Many large networks of compute resources have a somewhat predicable usage pattern, column 3 lines 12-23; prior monitoring of the provider network may reflect that between the hours of 8pm and 6am Monday through Friday and all day Saturday and Sunday, the average utilization density of the equipment racks typically drops between a particular value (e.g., 50%). As a result, the power manager 110 may be scheduled to execute at 8 PM each night Money through Friday, column 5 lines 16-26) or determining current application-load data for the first set of one or more applications (racks having the lowest current utilization densities at 2% each, column 8 lines 10-11).  

Regarding claim 20, Li teaches a method of managing a plurality of server racks, the method comprising: 
determining, based on application-load data associated with one or more applications executed by the plurality of server racks (The power manager may retrieve the utilization densities from the placement service and use that data to determine which racks should be emptied of its virtual machines, column 3 lines 49-53; the power manager 110 requesting or otherwise receiving utilization density values for each of the racks from the placement service 130, column 7 lines 20-25), a first application load of a first set of one or more applications executed by a first server rack of the plurality of server racks (102d at 2%, column 8 lines 1-8; racks 102d and 102e are tied for the racks having the lowest current utilization densities at 2% each, column 8 lines 10-11) and a second application load of a second set of one or more applications executed by a second server rack of the plurality of server racks (102c at 76%, column 8 lines 1-8; rack 102c currently has the highest utilization density at 76%, column 8 lines 9-10); 
determining that a combination of the first application load and the second application load is below a maximum-application-load threshold of the second server rack (the rack may not be permitted to be populated with virtual machine instances during the migration process that would result in more than 22 active virtual machine instances in the rack (i.e., the rack can have a maximum of only 22 virtual machine instances). This means that head rack 102c, which currently has 19 virtual machine instances, can receive an additional 3 virtual machine instances through the migration process, column 8 lines 39-48); and 
migrating the first set of one or more applications from the first server rack to the second server rack (the power manager 110 has requested that the migration server 120 migrate the two virtual machine instances from tail rack 102d to two empty slots in head rack 102c, column 8 lines 49-52; As shown in the calculation between racks 102c and 102d, with two extra virtual machine instances, the utilization density of rack 102c becomes 21/25, or 84%, while rack 102d is now completely devoid any active virtual machine instances, column 8 lines 55-58).
However, Li does not explicitly disclose a plurality of microservers.
	Naouri teaches a plurality of microservers (Microserver chassis 904 includes one or more server trays in which a plurality of microservers 910 are installed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system/method of Li in a microserver environment as described by Naouri in order to expand the versatility and uses for reducing power and energy consumption. One would be motivated to combine these teachings to further improve the operation of low cost, power-efficient microservers in a data center.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pfeifer et al.			US 9,047,074 – migrating workloads based on capacities

Potlapally et al.		US 9,557,792 – power management by consolidating workloads

Sen 				US 2008/0066073 – transferring loads between servers

Yanagisawa			US 2010/0030877 – moving virtual servers to consolidate the load of resources

Shah et al.			US 2010/0318827 – transferring a workload of a least utilized server to another server when other server has sufficient load wattage available

Miyata et al.			US 2011/0099403 – workload consolidation based on collection of load information

Zhang et al. 			US 2011/0173329 – power efficiency using consolidation and VM migration

Nolterieke et al.		US 2012/0137289 – consolidating high priority workloads on the smallest amount of servers

Albornoz et al.		US 2014/0201758 – transferring loads based on current capacity of servers

Kobayashi et al.		US 2016/0021177 – moving a server load when load values of detected loads fall within an allowable range

Voigt et al.			US 2017/0286146 – consolidating application virtual machines onto a minimal number of servers

Nidugala et al.		US 2017/0315838 – migrating a VM based on determining the load on a server is less than a threshold

Inbaraj et al.			US 2018/0341507 – determining a least active or utilized server and migrating virtual desktops based on utilization thresholds

Iovanna et al.		US 2019/0235922 – transferring computational tasks among servers in a data center based on thresholds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451